Citation Nr: 1454492	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran served on active duty from January 1989 to September 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

As support for his claim, the Veteran testified at a videoconference hearing in August 2012 before the undersigned Acting Veterans Law Judge (AVLJ) of the Board.  A copy of the transcript is associated with the virtual claims file. 

In February 2014, the Board remanded this claim for additional development.  

This claim was developed as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

Additionally, this appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's arthritis of the right knee has not resulted in flexion of 30 degrees or less, instability, or ankylosis, and he has full extension.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the Veterans Claims Assistant Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

The Veteran participated in VA's Benefits Delivery at Discharge Program (BDD) and filed his claim in May 2008, prior to his discharge from service.  As part of that program, he was provided with the information and evidence necessary to substantiate his claim for service connection for a right knee disability.  The agency of original jurisdiction (AOJ) notified him of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  The Veteran was also afforded a VA examination as part of his participation in the BDD program.  By the November 2008 rating action, the RO granted service connection for a right knee disability.  

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  

The Veteran was examined for VA purposes in June 2008, November 2009, and May 2014 in conjunction with the claim on appeal.  The Veteran has not alleged that the examination findings are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claim as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  

Further, the Board finds there has been substantial compliance with the prior February 2014 remand directives in obtaining additional VA treatment records and scheduling the Veteran for the May 2014 VA examination.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

The Veteran also has been afforded a hearing before an Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board considers the conduct of the hearing was consistent with its requirements, and that VA has fully satisfied the duty to assist, and the Board may proceed to an adjudication of the claims.

Increased Rating

The RO granted service connection for patellofemoral pain syndrome of the right knee in the November 2008 rating decision currently on appeal, assigning an initial noncompensable disability rating effective October 1, 2008, the day after the Veteran's separation from service.  In a September 2014 rating decision, the RO increased the Veteran's right knee disability rating to 10 percent, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260, effective October 1, 2008. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right knee arthritis has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5003 refers to degenerative arthritis, while Diagnostic Code 5260 covers limitation of flexion of the knee.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When there is no limitation of motion of the specific joint that involves degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent, but no higher, for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a.

For VA purposes, normal range of motion of the knee is considered to be from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Here, the Veteran contends that his right knee arthritis is more severe than the 10 percent rating currently assigned.  For the reasons that follow, the Board concludes that an increased rating is not warranted.  

The Veteran underwent a VA examination in June 2008, prior to his discharge from active duty.  The Veteran reported he began suffering from pain under his knee cap in 1996 from jumping.  He reported experiencing constant pain and flare-ups.  However, according to the Veteran, he did not experience any additional limitation due to repetitive use during flare-ups.  He did not report weakness, stiffness, swelling, heat or redness, instability, giving way or locking.  There is no indication the Veteran required the use of assistive devices. 

Upon examination, the Veteran had a normal gait and posture.  His right knee was not ankylosed.  The examiner found tenderness on palpation, but no warmth or instability.  His drawer, Lachman's, and McMurray's tests were negative.  There was no evidence of patellar grind or joint line tenderness.  

Range of motion testing revealed that the Veteran had flexion of 140 degrees and extension of 0 degrees.  The examiner determined there was no additional reduced range of motion or joint function following repetition due to pain, fatigue, incoordination, weakness or lack of endurance.  

Finally, the examiner also noted there were no incapacitating episodes and no days lost from work in the last 12 months.  The Veteran's right knee disability has not had any effect on work or daily activities.

The Veteran underwent a second VA examination in November 2009.  The Veteran reported constant pain, swelling, giving way, flare-ups and popping.  He also stated during a flare-up he suffers from weakness, incoordination, and fatigue.  He did not indicate he suffered from deformity, dislocation, subluxation, locking, or effusion in his right knee.  

The examiner noted the joint was stable with no effusion or deformity.  There was evidence of crepitus and tenderness with compression to the patella.  There was no indication of patellar subluxation/ dislocation.  The Veteran did not require the use of assistive devices to ambulate.  

Range of motion testing revealed that the Veteran had flexion of 140 degrees and extension of 0 degrees, both without pain.  He had no additional limitation of motion with repetitive use.  The examiner also indicated there was no additional function impairment due to pain, weakens, fatigue, impaired endurance or incoordination during flare-ups.   

Based on these findings and x-ray evidence, the examiner determined the Veteran was suffering from degenerative joint disease of the right knee.  

The Veteran was most recently examined in May 2014, in accordance with the February 2014 remand directives.  During this examination, the Veteran again reported suffering from pain and flare-ups.  The examiner noted that since the Veteran was not currently suffering from a flare-up, an opinion as to any additional limitation experienced during a flare-up was not feasible.  Assistive devices were not required.  

Range of motion testing revealed flexion to 135 degrees, with pain beginning at 130 degrees, and extension to 0 degrees.  Following repetitive testing, functional impairment was characterized as decreased movement and pain.  There was no indication of tenderness along the joint.  Muscle strength, stability tests, and drawer tests were all normal.  The examiner determined there was no evidence of subluxation or dislocation.  Finally, it was also determined there was no impact on the Veteran's ability to work as a result of this disability.  

There is little other relevant evidence in the Veteran's claims file.  VA treatment records dated through 2014 note complaints of right knee pain, stiffness, and popping, but no range of motion findings are included in these records. 

Based on the foregoing, the Board finds that the Veteran has not met the criteria for an increased rating for his right knee arthritis.  Again, under Diagnostic Code 5260, to warrant a 20 percent rating, the Veteran's flexion in his right knee would have to be limited to 30 degrees.  In all of the Veteran's VA examinations, even taking into account the Veteran's pain, his flexion remained far above this level.  Even taking into consideration the Veteran's report of pain during May 2014 VA examination, his flexion was limited to only 130 degrees, which is well above the 30 degrees limitation required for the next higher rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

The Board has considered whether any analogous Diagnostic Codes would more closely approximate the Veteran's disability or would provide for a higher rating, but concludes that none do.  The Veteran's right knee is not ankylosed, precluding a rating under Code 5256.  His right knee has never been found to be unstable, precluding a rating under 5257.  As the Veteran's cartilage has never been found to be symptomatic, Diagnostic Codes 5258 and 5259 are not applicable.  Since his extension is full, Diagnostic Code 5261 is inapplicable.  There is no evidence of impairment of the tibia and fibula, precluding a rating under Code 5262.  The highest rating under Diagnostic Code 5263 is 10 percent, so rating him under this code would not result in an increased rating. 

In reaching the above conclusions, the Board has not overlooked the lay statements submitted on behalf of the Veteran and those of the Veteran himself in support of his claim regarding the severity of his right knee disability.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing chronic pain or other symptoms due to the knee disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during his several VA examinations.  He is competent to provide such statements, and the Board finds that these statements are credible.  The Veteran's reported symptomatology has been noted in the VA examinations above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the VA examinations have found that the Veteran suffers from painful limitation of motion in his right knee, and this symptom is contemplated under the applicable rating criteria for arthritis of the knees.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, there is no indication the Veteran is currently unemployable as a result of his right knee disability.  Therefore, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

In summary, the Board finds that over the course of the entire appeals period, the Veteran's right knee arthritis has not resulted in flexion of 30 degrees or less, any loss of extension, instability or ankylosis.  Accordingly, the Board concludes that the criteria for an increased rating for the Veteran's right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63 (2014). 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


